DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-15, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “said threshold module” (claim 6, line 2), “the above-mentioned information device” (claim 6, line 3), “the relative above-mentioned risk threshold” (claim 6, last line), “the hydraulic cylinders” (claim 10), “the control module” (claim 11), “the control apparatus” (claim 11), or “the respective risk threshold” (claim 21, last line).
 	In claim 12, line 3, it is unclear why the reference number “(46)” is placed immediately after the term “by”.
 	Regarding claim15, line 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	In claim 23, line 2, it appears that the word “are” should be changed to –is—in order to make grammatical sense.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubb, Jr. (US-5,209,361).
 	Grubb, Jr. shows a supporting beam (102) connected to an operating arm (108) of a self-propelled vehicle (12) and a plurality of hooks (118A-C) distributed along the end of beam (102) wherein each hook is connected to a load sensor (112A-C).  Regarding claim 4, a communication device (130) includes a computing device and is designed to supply a digital weight measurement readout to an operator (see col. 4, lines 30-47).
Allowable Subject Matter
Claims 5, 7-9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 10-15, and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because it is more than one paragraph in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: On page 2, lines 3 and 4, the specification refers to claims by their specific claim numbers which is improper.  
Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korner (US-2,314,792) shows a telehandler having a plurality of hooks mounted along a beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/8/2022